Citation Nr: 1730721	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for allergic rhinitis (also claimed as ear, nose and throat problems).

2.  Entitlement to an evaluation in excess of 10 percent disabling for gastroesophageal reflux disease (GERD).	


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 through October 1981. 
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In May 2010, the RO granted service-connected for rhinitis due to seasonal allergies (claimed as ear, nose, and throat problems) and assigned a noncompensable rating, effective June 15, 2009.  In September 2010, the RO granted service connection for GERD and assigned a 10 percent rating, effective December 23, 2009.  

In the Veteran's October 2011 substantive appeal (VA Form 9), he requested a hearing before the Board sitting in Washington D.C.  However, in a May 2017 communication, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Veteran's seasonal allergic rhinitis manifests with episodic nasal congestion and drainage but without nasal polyps, or a greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side at any time during the period of the appeal.  

2.  The Veteran's GERD manifests with episodes of recurrent epigastric distress and dysphagia but without  symptoms of vomiting, material weight loss, hematemesis or melena with moderate anemia, substernal or arm or shoulder pain, or other symptom combinations productive of severe impairment of health. 



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected allergic rhinitis are not met. 38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 43, 4.7. 4.97, Diagnostic Code 6522 (2016).

2.  The criteria for an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease are not met. 38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126 (West 2014).  

VA's duty to notify was satisfied by a letters in June and December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this instance, evidence of record includes service records, private medical records, VA examinations, with the most recent occurring in April 2016.  Medical opinions were also provided in April 2016.  The examination reports and opinions are adequate for adjudication of this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner conducted a complete examination accompanied by comprehensive review of the Veteran's medical history, and most importantly rendered the necessary opinions and provided the required explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Increased Rating

The Veteran served as a U.S. Air Force inventory manager.  He retired at the rank of senior master sergeant.  He contended that his allergic rhinitis and GERD are more severe than is contemplated in the initial ratings. 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Allergic Rhinitis 

The Veteran was diagnosed with seasonal allergic rhinitis during active service. In 1987 and 2003, he underwent corrective surgery that included removal of nasal polyps and obstruction.

 In May 2010, the RO granted service connection for allergic rhinitis (also claimed as ear, nose and throat problems) and assigned a noncompensable rating, effective June 15, 2009.  The RO found that the Veteran had rhinitis in service which continued after service.  

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side. A maximum rating of 30 percent is warranted when polyps are present. 38 C.F.R. § 4.97, Diagnostic Code 6522.

In a February 2010 examination, the examiner opined that the Veteran had a diagnosis of allergic rhinitis caused by or related to allergic rhinitis that was documented in the service, and review of records clearly indicated he continued to have allergic rhinitis.  His main concern at the time of examination was a runny nose, but the examiner found there was no nasal polyp. The examiner found no adverse effect on occupational functioning.  X-ray of the sinuses were unremarkable/

In an April 2016 VA examination, the examiner noted a review of the claims file and again opined that the Veteran has rhinitis.  However, the examiner also stated that there was not greater than 50% obstruction of the nasal passage on both sides due to the condition.  Further, there was not complete obstruction on either the left or right side due to rhinitis.  Additionally, the examiner found there were no nasal polyps. 

In considering the appropriate disability rating, the Board has also taken into account the Veteran's statements regarding his disability.  In the Veteran's October 2016 Statement in Support of Claim he wrote he developed health problems in
1966, and allergies caused nasal blockage and blockage in his throat resulting in a smaller air passage which caused loud snoring and my problems with breathing during period of sleep.  He wrote that in 1987, he had surgery of his throat and nasal passage to help with breathing.  He also wrote that in 2004, he had surgery of his sinus to reduce blockage.  

While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his nasal disability according to the appropriate diagnostic codes. Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As noted above, the April 2016 and February 2010 VA examiners found that the Veteran did not have nasal polyps nor did he have a greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side. Moreover, there are no other medical opinions that contradict the results of these examinations.  Thus, the Board accordingly finds that the preponderance of the evidence is not in favor of granting a compensable rating under Diagnostic Code 6522.

Gastroesophageal Reflux Disease

The Veteran seeks a rating in excess of 10 percent disabling for his service-connected gastroesophageal reflux disease. 

The Veteran was diagnosed with GERD during active service.   In September 2010, the RO granted service connection for gastroesophageal reflux disease and assigned a 10 percent rating, effective December 23, 2009, the date the claim was received. 

The Veteran's 10 percent rating is under Diagnostic Codes 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.2.  Diagnostic Code 7399 refers to an unlisted disability of the digestive system. Diagnostic Code 7346 pertains to hiatal hernia. The Board finds that the rating criteria applied by the RO are appropriate because the criteria address the observed symptoms and affected physiological system.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (2016).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any. Butts v. Brown, 5 Vet. App. 532 (1993). 

Under Diagnostic Code 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating. 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

Dysphagia is defined as difficulty in swallowing. Dorland's Illustrated Medical Dictionary, 587 (31st ed., 2007).  Pyrosis is defined as heartburn. Id. at 1587. Hematemesis is defined as the vomiting of blood. Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood. Id. at 1142.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined with one another. 38 C.F.R. §§ 4.14, 4.113, 4.114 (2016).  Rather, a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 38 C.F.R. § 4.114 (2016).

In an August 2010 VA examination, the examiner noted a review of the claims file and the history of belching and epigastric distress for which the Veteran was prescribed medication that provided some relief.  The Veteran reported occasional epigastric and substernal discomfort but denied dysphagia for solids or liquids and denied any hematemesis or melena.  The Veteran also denied nausea, vomiting, and significant reflux or regurgitation.  The examiner diagnosed GERD under fair control.  An upper gastrointestinal study showed a small sliding-type hiatal hernia with no demonstrated reflux that could not be excluded. 

In a November 2010 Statement in Support of the Claim, the Veteran wrote, "I have had a long history of bad stomach, colon, rectum, and type II diabetes. I have a small growth in my stomach that may turn to cancer if it is not removed."  The Veteran also stated he experienced constipation.  

In December 2010, the Veteran was seen for a follow-up with regards to heartburn and dysphagia.  He stated that he had not experienced nausea or vomiting.   The examiner stated that there was an occasional breakthrough of GERD despite taking Nexium daily.  

In an April 2016 VA examination, the Veteran was seen for esophageal conditions (including GERD, hiatal hernia, and other esophageal disorders).  His VA e-folder was reviewed by the examiner.  The examiner again confirmed the GERD diagnosis, and listed infrequent episodes of epigastric distress under symptoms.  The examiner found that the Veteran does not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The examiner also stated that none of the Veteran's esophageal conditions impact on his ability to work.  

As mentioned above, in the Veteran's October 2016 Statement in Support of Claim, the Veteran reported throat problems and how they affect his sleep.  He also stated that his GERD is causing major problems for his health and well-being.  The Veteran's statements are competent evidence as to the symptoms of his GERD as this comes to him through his senses. Moreover, his statements are credible but are not consistent with the medical evidence of the record or his reporting of the nature, frequency and severity of symptoms to the examiners.  His statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes. See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's GERD has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations. The medical findings provided in the examination reports directly address the criteria under which this type of disability is evaluated.  Although the Veteran experiences several health issues not on appeal, the Veteran's report of major impairment of health is not consistent with the medical evaluations and outpatient records.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's GERD than his statements.

In this case, the clinical evidence does show episodic gastric distress and occasional dysphagia but does not establish symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health or persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Thus, the Board accordingly finds that the preponderance of the evidence is not in favor of a rating in excess of 10 percent under Diagnostic Codes 7399-7346.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable evaluation for allergic rhinitis is denied.

An evaluation in excess of 10 percent disabling for gastroesophageal reflux disease is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


